Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wrtrsarstnesennsencencnconconcwcravawsweaeesasnensannanancacancseereeacs X Docket No.: 19-CV-05503-VB

VICTORIA MALONE,
Plaintiff,

-against-
STIPULATION AND
THE TOWN OF CLARKSTOWN, WAYNE > PROTECTIVE ORDER
BALLARD, in his personal and official capacity as :
Clarkstown Highway Superintendent, FRANK :
DIZENZO, in his personal and official capacity as
Clarkstown Highway Superintendent, ANDREW:
LAWRENCE, in his personal and official capacity, :
DAVID SALVO, in his personal and official :
capacity, ROBERT KLEIN, in his personal and
official capacity, TUCKER CONNINGTON, in his
personal and official capacity, and BRIAN LILLO,
in his personal and official capacity,

Defendants.

WHEREAS, the Parties having agreed to the following terms of confidentiality, and
the Court having found that good cause exists for the issuance of an appropriately
tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the parties in connection with the pre-
trial phase of this action:

1. Counsel for any party may designate any document or information, in
whole or in part, as confidential if counsel determines, in good faith, that
such designation is necessary to protect the interests of the client in
information that is proprietary, a trade secret or otherwise sensitive non-
public information such as personnel files of current and former employees
and related documents, compensation and benefits of current and former
employees, medical and mental health information, and other non-public
Town documents. Information and documents designated by a party as
confidential will be stamped “CONFIDENTIAL.”
“4
et
Teg

Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 2 of 8

The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

Deposition testimony concerning any Confidential Materials that reveals
the contents of such materials shall be deemed Confidential within the
meaning of this Stipulation and Protective Order, and the transcript of
such testimony, together with any exhibits which contain Confidential
Materials referred to therein, shall be marked “CONFIDENTIAL.”

In the event a party challenges another party's designation of
confidentiality, counsel shall make a good faith effort to resolve the dispute,
and in the absence of a resolution, the challenging party may seek
resolution by the Court. Nothing in this Protective Order constitutes an
admission by any party that Confidential Information disclosed in this case
is relevant or admissible. Each party reserves the right to object to the use
or admissibility of the Confidential Information.

The parties should meet and confer if any production requires a designation
of “For Attorneys’ or Experts’ Eyes Only.” All other documents designated
as “CONFIDENTIAL” shall not be disclosed to any person, except:

a. The requesting party and counsel, including in-house counsel:

b. Employees of such counsel assigned to and necessary to assist in the
- litigation;
c. Consultants or experts assisting in the prosecution or defense of the
matter, to the extent deemed necessary by counsel; and

d. The Court (including the mediator, or other person having access to any
Confidential Information by virtue of his or her position with the Court).

Before disclosing or displaying the Confidential Information to any person,
counsel must:

a. Inform the person of the confidential nature of the information or
documents;

b. Inform the person that this Court has enjoined the use of the

information or documents by him/her for any purpose other than this
litigation and has enjoined the disclosure of the information or
documents to any other person; and

c. Require each such person from category 4(c) above to sign an agreement

to be bound by this Order in the form attached hereto.
10.

Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 3 of 8

The disclosure of a document or information without designating it as
“confidential” shall not constitute a waiver of the right to designate such
document or information as Confidential Information. If so designated, the
document or information shall thenceforth be treated as Confidential
Information subject to all the terms of this Stipulation and Order.

The producing party shall redact any Personally Identifying Information
(“PII”) (e.g., social security numbers, financial account numbers, passwords,
and information that may be used for identity theft) prior to production.
Any PII exchanged in discovery shall be maintained by the receiving party
in a manner that is secure and confidential.

Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
privileged communications shall not constitute a waiver of the privilege in
this matter provided the parties follow the steps set forth in Rule 502.

Notwithstanding the designation of information as “confidential” in |
discovery, there is no presumption that such information shall be filed with
the Court under seal. All Confidential Materials filed with the Court may
be redacted or filed under seal only as set forth below:

a. To avoid the unnecessary filing of documents under seal, counsel for the
parties will discuss, in good faith, the need to file Confidential Materials
under seal. If the parties agree in writing that a particular document
that has been designated Confidential Material shall not be filed under
seal, that document can be filed without redaction and such filing will
not be a breach of any Stipulation of Confidentiality.

b. Where the confidential information contained in a document is not

material to issues addressed in Court submissions and the parties agree
that the redaction of personal, confidential and/or identifying
information would be sufficient to protect the interests of parties or non-
parties, the parties may file redacted documents without further order
of the Court.

c. Any party wishing to redact Confidential Information from any Court

submission, based on the party’s designation of information as
Confidential, must make a specific request to the Court in accordance
with the applicable court rules. If a request for redactions is based on
another party's designation of information as Confidential, the parties
shall confer and jointly submit the request for redactions. Upon
obtaining leave of the Court to file documents under seal, the
Confidential Materials will be filed in accordance with the Court’s
procedures for E-filing sealed documents in civil cases.
11.

12.

13.

14,

15.

Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 4 of 8

At the conclusion of litigation, Confidential Information and any copies
thereof shall be promptly (and in no event later than 30 days after entry of
final judgment no longer subject to further appeal) returned to the
producing party or certified as destroyed, except that the parties' counsel
shall be permitted to retain their working files on the condition that those
files will remain protected.

Nothing in this Stipulation and Protective Order shall be construed to limit
the producing party’s use of the Confidential Information produced by the
producing party in any manner.

Nothing in this Stipulation and Protective Order shall be construed to
preclude any party from seeking, either by Stipulation or by Order of the
Court, the protection of this Order for other materials reasonably deemed
to be Confidential Information or otherwise appropriate for confidential
treatment.

This stipulation may be executed in counterparts.

A facsimile or electronic signature on this Stipulation and Protective Order
shali have the same effect as an original signature.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 5of 8

SO STIPULATED AND AGREED.

Dated: White Plains, New York
December 23, 2019

 

Adam Pollock

Christopher K. Leung
Pollock Cohen LLP

60 Broad Street, 24th Floor
New York, New York 10004
212-337-5361
Adam@PollockCohen.com
Chris@PollockCohen.com

Attorneys for Plaintiff Victoria Malone

/s/ Lawrence Garvey

Lawrence A. Garvey

Lawrence A. Garvey & Associates P.C.
235 Main Street, Suite 630

White Plains, New York 10601

(914) 946-2200
Lgarvey@laglawfirm.com

 

Attorneys for Defendant Frank DiZenzo

SO ORDERED:

 

Hon. Vincent L. Briccetti
United States District Judge

/si Eliza M. Scheibel

Bliza M. Scheibel

John M. Flannery

Wilson Elser Moskowitz
Edelman & Dicker LLP

1133 Westchester Avenue
White Plains, New York 10604
914-323-7000
Eliza.Scheibel@wilsonelser.com
John.Flannery@wilsonelser.com

Atiorneys for the Town of Clarkstown,
Andrew Lawrence, Robert Klein, Tucker
Connington, and David Salvo

 

Kyle McGovern

Lisa Fantino

Lyons McGovern LLP

399 Knollwood Road, Suite 216
White Plains, New York 10603
914-631-1336
lfantino@lyons-mcgovern.com
kmcgovern@lyons-megovern.com

Attorneys for Defendant Brian Lillo
Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 6 of 8

SO STIPULATED AND AGREED.

Dated: White Plains, New York
December 23, 2019

_fs/ Christopher K. Leung
Adam Pollock

Christopher K. Leung

Pollock Cohen LLP

60 Broad Street, 24th Floor
New York, New York 10004
212-337-5361
Adam@PollockCohen.com
Chris@PollockCohen.com

Attorneys for Plaintiff Victoria Malone

 

Lawrence A. Garvey

Lawrence A. Garvey & Associates P.C.
235 Main Street, Suite 630

White Plains, New York 10601

(914) 946-2200
Lgarvey@laglawfirm.com

Attorneys for Defendant Frank DiZenzo

SO ORDERED:

 

Hon. Vincent L. Briccetti
United States District Judge

 

Eliza M. Scheibel

John M. Flannery

Wilson Elser Moskowitz
Edelman & Dicker LLP

1133 Westchester Avenue
White Plains, New York 10604
914-323-7000
Eliza.Scheibel@wilsonelser.com
John.Flannery@wilsonelser.com

Attorneys for the Town of Clarkstown,
Andrew Lawrence, Robert Klein, Tucker
Connington, and David Salvo

 

Kyle McGovern

‘Lisa Fantino

Lyons McGovern LLP

399 Knollwood Road, Suite 216
White Plains, New York 10603
914-631-1336
lfantino@lyons-mcgovern.com
kmegovern@lyons-mcgovern.com

Attorneys for Defendant Brian Lillo
Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 7 of 8

SO STIPULATED AND AGREED.

Dated: White Plains, New York
December 23, 2019

 

 

Adam Pollock Eliza M. Scheibel

Christopher K. Leung John M. Flannery

Pollock Cohen LLP Wilson Elser Moskowitz

60 Broad Street, 24th Floor Edelman & Dicker LLP

New York, New York 10004 1133 Westchester Avenue
212-337-5361 White Plains, New York 10604
Adam@PollockCohen.com 914-323-7000
Chris@PollockCohen.com Eliza.Scheibel@wilsonelser.com

John.Flannery@wilsonelser.com
Attorneys for Plaintiff Victoria Malone
Attorneys for the Town of Clarkstown,
Andrew Lawrence, Robert Klein,
Tucker Connington, and David Salvo

   
 

 

 

Lawrence A. Garvey ([SGiAteGoverh

Lawrence A. Garvey & Associates P.C. Lisa Fantino

235 Main Street, Suite 630 Lyons McGovern LLP

White Plains, New York 10601 399 Knollwood Road, Suite 216
(914) 946-2200 White Plains, New York 10603
Lgarvey@laglawfirm.com 914-631-1336

lfantino@lyons-mcgovern.com
Attorneys for Defendant Frank DiZenzo kmcgovern@lyons-mcgovern.com

Attorneys for Defendant Brian Lillo

SO ORDERED:

 

Hon. Vincent L. Briccetti
United States District Judge
Case 7:19-cv-05503-VB Document 89 Filed 12/23/19 Page 8 of 8

Agreement

I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or information labeled
“CONFIDENTIAL” are confidential by Order of the Court.

I hereby agree that I will not disclose any information contained in such documents
to any other person. I further agree not to use any such information for any purpose
other than this litigation. ] further agree to return or destroy any copies Gincluding
electronic copies) of documents containing Confidential Information in accordance
with the paragraph 11 of the Stipulation and Protective Order.

Dated:

 

Signed in the presence of:

 

(Attorney)
